Judgment, Supreme Court, New York County (Felice Shea, J.), rendered January 28, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
The trial court appropriately exercised its discretion in closing the courtroom during the testimony of the undercover officer, based on the officer’s testimony at the Hinton hearing that she was actively engaged in ongoing undercover operations in the area of the instant arrest and had been threatened by drug dealers in the past (People v Lugo, 233 AD2d 964).
The trial court’s instructions to the jury regarding consideration of evidence of defendant’s prior convictions only for the purpose of evaluating his credibility did not imply that defendant’s testimony was unworthy of belief (People v Cruz, 201 AD2d 305, lv denied 83 NY2d 870). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.